DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 12/28/2021. Claims 1, 17 and 18 are have been amended. Claim 21 is a new claim. Claims 1-19 and 21 are currently pending.

Continued Examination Under CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered. 

Response to Amendments/Remarks
	Applicant’s amendments and remarks filed on 12/28/2021, with respect to the previous rejections under 35 U.S.C 103 of claim 1 has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Kazuhiko Ueda et al., JP 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 17, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko Ueda et al., JP 2017185954 A1, in view of Tsuyunashi, US 20180261092 A1, in view of Ramot et al., US 20200160477 A1 and further in view of Noguchi et al., US 20200365027 A1, hereinafter referred to as Ueda, Tsuyunashi, Ramot and Noguchi, respectively.
Regarding claim 1, Ueda discloses:
obtain first estimation information with regard to a target vehicle that stops in a pick-up area where vehicles are allowed to 5stop to wait for a user to get therein, the user being an occupant of corresponding one of the vehicles, the first estimation information indicating whether the user of the target vehicle is carrying a large piece of luggage having a size equal to or greater than a predetermined size (Specifically, the control unit determines the target stop position in accordance with the package placement location information associated with or stored in association with the package information on the specified package. Alternatively, the control unit determines the target stop position according to the learning value in the past of the load placement place information associated with or stored in correspondence with the parcel information on the specified package – See at least ¶7. "Package information" stored in the second storage unit 32 may identify the type or attribute of the baggage 102. That is, the same kind of baggage information or the same type of the same attribute (for example, one having a large size or a small size) may be handled as one piece of package information as the same baggage or the same belonging baggage. Alternatively, the baggage information may identify the individual items themselves from each other (that is, even if the same or similar package is different, for example, the owner is different, as individual baggage, individual package information It may be treated as – See at least ¶19).

Ueda fails to explicitly disclose to obtain second estimation information 10indicating a status of another vehicle stopping around the target vehicle; and cause the another vehicle to move on a basis of the obtained second estimation information.
However, Tsuyunashi teaches:
obtain second estimation information 10indicating a status of another vehicle stopping around the target vehicle (In a case where the exit instruction from the parking management apparatus 20 has been received, the autonomous driving control ECU 33 determines whether or not the other vehicles exist on an exit travel route R1 based on a vehicle size of the vehicle V1 stored by the autonomous driving control ECU 33 in a non-volatile manner. in a case where the other vehicles exist on the exit travel route R1, the process proceeds to a step S3 described later. In the situation illustrated in FIG. 2, since a vehicle V2 and a vehicle V3 that are different from the vehicle V1 exist on the exit travel route R1 of the vehicle V1 – See at least ¶37); and 
cause the another vehicle to move such that the distance between the target vehicle and the another vehicle becomes equal to or greater than the predetermined distance (The moving plan for the vehicle V2 is a plan to move the vehicle V2 out of the exit travel route R1 of the vehicle V1. The moving plan for the vehicle V3 is a plan to move the vehicle V3 out of the exit travel route R1 of the vehicle V1. The moving plan includes, for example, a moving direction, a moving distance, a time limit to movement completion, and the like – See at least ¶43).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of a second estimator configured to obtain second estimation information 10indicating an other-vehicle stopping status, the other-vehicle stopping status indicating a status of another vehicle stopping around the target vehicle; and a first controller configured to cause the other vehicle to move on a basis of the first estimation information obtained by the first estimator and the second estimation information obtained by the second estimator, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda and Tsuyunashi fails to explicitly disclose in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information.
However, Ramot teaches in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information (Additionally, or alternatively, data collection module may receive, via the communications interface, an indication of a scheduled passenger's luggage capable of impacting capacity of the ridesharing vehicle. Data collection module 610 may receive information, i.e. obtained first estimation, pertaining to a number of units of luggage and/or an estimated size/weight of each unit of luggage – See at least ¶128).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda and Tsuyunashi and include the feature of in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information, as taught by Ramot, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda, Tsuyunashi, and Ramot fails to explicitly disclose a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information.
However, Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information (The trajectory point is a point that the vehicle M is to reach for each predetermined travel distance, i.e. less than a predetermined travel distance, at a road distance, and a target speed and a target acceleration at every predetermined sampling time are separately generated as a part of the target trajectory. The trajectory point may be a position that the vehicle M is to reach at the sampling time at every predetermined sampling time, i.e. second estimation information. In this case, information on the target speed or the target acceleration is represented by an interval between the trajectory points – See at least ¶67).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi and Ramot and include the feature of a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information, as taught by Noguchi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 2, Ueda discloses wherein the at least one processor is configured to execute instructions obtain the first estimation information by estimating whether the user is carrying a large piece of luggage on a basis of information on merchandise purchased by the user (Car carriage process at step S5, for example, when the baggage 102 is "shopping bag", it is preferable that the user 101 always hangs the shopping bag on the shopping hook provided at the side of the passenger seat or the back seat, If indicated by the learned value of the load placement place information, here, the carriage to the stop position where the user 101 is likely to hang the shopping bag on the shopping hook is executed – See at least ¶36 and 37).

Regarding claim 3, Ueda discloses wherein the at least one processor is configured to execute instructions obtain the first estimation information by estimating whether the user is carrying a large piece of luggage on a basis of an image captured by a camera unit (When the learned value of the load placement place information does not exist in the second storage section 32, based on the image picked up by the camera 13, the type, the attribute, the size, and the like of the baggage recognized by the recognition PC 12 Judges the optimum load placement position of the baggage, that is, the load placement / storage place and judges the stop position of the vehicle 1, which facilitates placement of the baggage in the determined load placement position, from the target stop position – See at least ¶38).

Regarding claim 4, Ueda discloses wherein the at least one processor is configured to execute instructions obtain the first estimation information by estimating whether the user is carrying a large piece of luggage on a basis of an image captured by a camera unit (When the learned value of the load placement place information does not exist in the second storage section 32, based on the image picked up by the camera 13, the type, the attribute, the size, and the like of the baggage recognized by the recognition PC 12 Judges the optimum load placement position of the baggage, that is, the load placement / storage place and judges the stop position of the vehicle 1, which facilitates placement of the baggage in the determined load placement position, from the target stop position – See at least ¶38).

Regarding claim 5, Ueda fails to explicitly disclose wherein in a case where both a front vehicle stopping in front of the target vehicle and a 5back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved.
However, Tsuyunashi teaches wherein in a case where both a front vehicle stopping in front of the target vehicle and a 5back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved (The moving plan for the vehicle V2 is a plan to move the vehicle V2 out of the exit travel route R1 of the vehicle V1. The moving plan for the vehicle V3 is a plan to move the vehicle V3 out of the exit travel route R1 of the vehicle V1. The moving plan includes, for example, a moving direction, a moving distance, a time limit to movement completion, and the like – See at least ¶43).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of wherein in a case where both a front vehicle stopping in front of the target vehicle and a 5back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 6, Ueda fails to explicitly disclose wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved.
However, Tsuyunashi teaches  wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved (By transmitting the moving plan from the in-vehicle device of the vehicle V1 to the vehicle V2 and the vehicle V3, the vehicle V2 and the vehicle V3 can move out of the exit travel route R1 of the vehicle V1 even if the vehicle V2 and the vehicle V3 do not grasp the exit travel route R1 of the vehicle V1 – See at least ¶46).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 7, Ueda fails to explicitly disclose wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved.
However, Tsuyunashi teaches  wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved (By transmitting the moving plan from the in-vehicle device of the vehicle V1 to the vehicle V2 and the vehicle V3, the vehicle V2 and the vehicle V3 can move out of the exit travel route R1 of the vehicle V1 even if the vehicle V2 and the vehicle V3 do not grasp the exit travel route R1 of the vehicle V1 – See at least ¶46).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the first controller is configured to cause the back vehicle to move preferentially as the other vehicle, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 8, Ueda fails to explicitly disclose wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved.
However, Tsuyunashi teaches  wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved (By transmitting the moving plan from the in-vehicle device of the vehicle V1 to the vehicle V2 and the vehicle V3, the vehicle V2 and the vehicle V3 can move out of the exit travel route R1 of the vehicle V1 even if the vehicle V2 and the vehicle V3 do not grasp the exit travel route R1 of the vehicle V1 – See at least ¶46).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of wherein in a case where both a front vehicle stopping in front of the target vehicle and a 10back vehicle stopping behind the target vehicle are present, the back vehicle is treated as the another vehicle to be moved, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

	Regarding claim 9, Ueda discloses wherein, when a first vehicle and a second vehicle are stopping around the target vehicle, the at least one processor is configured to: 25estimate whether the first vehicle has a boarding user; and select the second vehicle having no boarding user such that the second vehicle is treated as the another vehicle to be 46moved (the control section controls the image pickup section to pick up various kinds of luggage and images carried by the user carrying the baggage by the imaging section and the user image information and baggage stored in the first storage section And the image information, specifies the baggage to be carried by the user – See at least ¶7).

Regarding claim 10, Ueda discloses wherein, when a first vehicle and a second vehicle are stopping around the target vehicle, the at least one processor is configured to: 25estimate whether the first vehicle has a boarding user; and select the second vehicle having no boarding user such that the second vehicle is treated as the another vehicle to be 46moved (the control section controls the image pickup section to pick up various kinds of luggage and images carried by the user carrying the baggage by the imaging section and the user image information and baggage stored in the first storage section And the image information, specifies the baggage to be carried by the user – See at least ¶7).

Regarding claim 11, Ueda discloses wherein, when a first vehicle and a second vehicle are stopping around the target vehicle, the at least one processor is configured to: 25estimate whether the first vehicle has a boarding user; and select the second vehicle having no boarding user such that the second vehicle is treated as the another vehicle to be 46moved (the control section controls the image pickup section to pick up various kinds of luggage and images carried by the user carrying the baggage by the imaging section and the user image information and baggage stored in the first storage section And the image information, specifies the baggage to be carried by the user – See at least ¶7).

Regarding claim 12, Ueda discloses wherein, when a first vehicle and a second vehicle are stopping around the target vehicle, the at least one processor is configured to: 25estimate whether the first vehicle has a boarding user; and select the second vehicle having no boarding user such that the second vehicle is treated as the another vehicle to be 46moved (the control section controls the image pickup section to pick up various kinds of luggage and images carried by the user carrying the baggage by the imaging section and the user image information and baggage stored in the first storage section And the image information, specifies the baggage to be carried by the user – See at least ¶7).

Regarding claim 17, Ueda discloses a non-transitory computer readable recording medium including a program that causes an information processor to implement a method, the method comprising: 
obtaining first estimation information with regard to a target vehicle that stops in 5a pick-up area where vehicles are allowed to stop waiting for a user to get therein, the user being an occupant of corresponding one of the vehicles, the first estimation information indicating whether the user of the target vehicle is carrying a large piece of luggage having a size equal to or greater than a predetermined size (Specifically, the control unit determines the target stop position in accordance with the package placement location information associated with or stored in association with the package information on the specified package. Alternatively, the control unit determines the target stop position according to the learning value in the past of the load placement place information associated with or stored in correspondence with the parcel information on the specified package – See at least ¶7. "Package information" stored in the second storage unit 32 may identify the type or attribute of the baggage 102. That is, the same kind of baggage information or the same type of the same attribute (for example, one having a large size or a small size) may be handled as one piece of package information as the same baggage or the same belonging baggage. Alternatively, the baggage information may identify the individual items themselves from each other (that is, even if the same or similar package is different, for example, the owner is different, as individual baggage, individual package information It may be treated as – See at least ¶19).

Ueda fails to explicitly disclose obtaining second estimation information a status of another vehicle stopping around the target vehicle; and causing the another vehicle to move on a basis of the second estimation information obtained.
However, Tsuyunashi teaches:
obtaining second estimation information a status of another vehicle stopping around the target vehicle (In a case where the exit instruction from the parking management apparatus 20 has been received, the autonomous driving control ECU 33 determines whether or not the other vehicles exist on an exit travel route R1 based on a vehicle size of the vehicle V1 stored by the autonomous driving control ECU 33 in a non-volatile manner. in a case where the other vehicles exist on the exit travel route R1, the process proceeds to a step S3 described later. In the situation illustrated in FIG. 2, since a vehicle V2 and a vehicle V3 that are different from the vehicle V1 exist on the exit travel route R1 of the vehicle V1 – See at least ¶37); and 
causing the another vehicle to move on a basis of the second estimation information obtained (The moving plan for the vehicle V2 is a plan to move the vehicle V2 out of the exit travel route R1 of the vehicle V1. The moving plan for the vehicle V3 is a plan to move the vehicle V3 out of the exit travel route R1 of the vehicle V1. The moving plan includes, for example, a moving direction, a moving distance, a time limit to movement completion, and the like – See at least ¶43).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of obtaining second estimation information a status of another vehicle stopping around the target vehicle; and causing the another vehicle to move on a basis of the second estimation information obtained, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda and Tsuyunashi fails to explicitly disclose cause, in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information, the another vehicle to move on a basis of the obtained second estimation information.
However, Ramot teaches in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information (Additionally, or alternatively, data collection module may receive, via the communications interface, an indication of a scheduled passenger's luggage capable of impacting capacity of the ridesharing vehicle. Data collection module 610 may receive information, i.e. obtained first estimation, pertaining to a number of units of luggage and/or an estimated size/weight of each unit of luggage – See at least ¶128).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda and Tsuyunashi and include the feature of in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information, as taught by Ramot, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda, Tsuyunashi, and Ramot fails to explicitly disclose a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information.
However, Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information (The trajectory point is a point that the vehicle M is to reach for each predetermined travel distance, i.e. less than a predetermined travel distance, at a road distance, and a target speed and a target acceleration at every predetermined sampling time are separately generated as a part of the target trajectory. The trajectory point may be a position that the vehicle M is to reach at the sampling time at every predetermined sampling time, i.e. second estimation information. In this case, information on the target speed or the target acceleration is represented by an interval between the trajectory points – See at least ¶67).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi and Ramot and include the feature of a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information, as taught by Noguchi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 18, Ueda discloses a vehicle controller comprising a circuitry configured to:
obtain first estimation information with regard to a target vehicle that stops in a pick-up area where of vehicles are allowed to stop waiting for a user to get therein, the user being an occupant of corresponding one of the vehicles, the first 20estimation information indicating whether the user of the target vehicle is carrying a large piece of luggage having a size equal to or greater than a predetermined size (In a case where the exit instruction from the parking management apparatus 20 has been received, the autonomous driving control ECU 33 determines whether or not the other vehicles exist on an exit travel route R1 based on a vehicle size of the vehicle V1 stored by the autonomous driving control ECU 33 in a non-volatile manner. in a case where the other vehicles exist on the exit travel route R1, the process proceeds to a step S3 described later. In the situation illustrated in FIG. 2, since a vehicle V2 and a vehicle V3 that are different from the vehicle V1 exist on the exit travel route R1 of the vehicle V1 – See at least ¶37).

Ueda fails to explicitly disclose obtain second estimation information indicating a status of another vehicle stopping around the target vehicle; and 25causing the another vehicle to move on a basis of the second estimation information obtained.
However, Tsuyunashi teaches:
obtain second estimation information indicating a status of another vehicle stopping around the target vehicle (In a case where the exit instruction from the parking management apparatus 20 has been received, the autonomous driving control ECU 33 determines whether or not the other vehicles exist on an exit travel route R1 based on a vehicle size of the vehicle V1 stored by the autonomous driving control ECU 33 in a non-volatile manner. in a case where the other vehicles exist on the exit travel route R1, the process proceeds to a step S3 described later. In the situation illustrated in FIG. 2, since a vehicle V2 and a vehicle V3 that are different from the vehicle V1 exist on the exit travel route R1 of the vehicle V1 – See at least ¶37); and 
causing the another vehicle to move on a basis of the second estimation information obtained (The moving plan for the vehicle V2 is a plan to move the vehicle V2 out of the exit travel route R1 of the vehicle V1. The moving plan for the vehicle V3 is a plan to move the vehicle V3 out of the exit travel route R1 of the vehicle V1. The moving plan includes, for example, a moving direction, a moving distance, a time limit to movement completion, and the like – See at least ¶43).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ueda and include the feature of obtaining second estimation information indicating an other-vehicle stopping 10status, the other-vehicle stopping status indicating a status of another vehicle stopping around the target vehicle; and causing the other vehicle to move on a basis of the first estimation information obtained and the second estimation information obtained, as taught by Tsuyunashi, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda and Tsuyunashi fails to explicitly disclose cause, in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information, the another vehicle to move on a basis of the obtained second estimation information.
However, Ramot teaches in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information (Additionally, or alternatively, data collection module may receive, via the communications interface, an indication of a scheduled passenger's luggage capable of impacting capacity of the ridesharing vehicle. Data collection module 610 may receive information, i.e. obtained first estimation, pertaining to a number of units of luggage and/or an estimated size/weight of each unit of luggage – See at least ¶128).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda and Tsuyunashi and include the feature of in response to determining that the user of the target vehicle is carrying the large piece of luggage having the size equal to or greater than the predetermined size based on the obtained first estimation information, as taught by Ramot, to ensure the vehicles move smoothly and efficiently.

The combination of Ueda, Tsuyunashi, and Ramot fails to explicitly disclose a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information.
However, Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information (The trajectory point is a point that the vehicle M is to reach for each predetermined travel distance, i.e. less than a predetermined travel distance, at a road distance, and a target speed and a target acceleration at every predetermined sampling time are separately generated as a part of the target trajectory. The trajectory point may be a position that the vehicle M is to reach at the sampling time at every predetermined sampling time, i.e. second estimation information. In this case, information on the target speed or the target acceleration is represented by an interval between the trajectory points – See at least ¶67).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi and and Ramot and include the feature of a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information, as taught by Noguchi, to ensure the vehicles move smoothly and efficiently.

Regarding claim 21, Ueda discloses wherein predetermined distance is calculated based on a length of the luggage obtained from the first estimation information ("Package information" stored in the second storage unit 32 may identify the type or attribute of the baggage 102. That is, the same kind of baggage information or the same type of the same attribute (for example, one having a large size or a small size) may be handled as one piece of package information as the same baggage or the same belonging baggage. Alternatively, the baggage information may identify the individual items themselves from each other (that is, even if the same or similar package is different, for example, the owner is different, as individual baggage, individual package information It may be treated as – See at least ¶19).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko Ueda et al., JP 2017185954 A1, in view of Tsuyunashi, US 20180261092 A1, in view of Ramot et al., US 20200160477 A1, in view of Noguchi et al., US 20200365027 A1, as applied to claims 1-4 above, and further in view of Ma et al., US 20150350413 A1, hereinafter referred to as Ueda, Tsuyunashi, Ramot, Noguchi and Ma, respectively.
Regarding claim 13, the combination of Ueda, Tsuyunashi, Ramot and Noguchi fails to explicitly disclose wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first obtained estimation information obtained by the first estimator.
However, Ma teaches wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first obtained estimation information obtained by the first estimator (At this point, in order to change the hardware setting of the vehicle, the first drive unit 421 is configured to include different constituent elements that change the external frame or the internal frame of the vehicle. For example, the first drive unit 421 may further include a hardware drive unit for adjusting a height of the seat or an angle of the back of the seat – See at least ¶279).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information. Ma teaches a mobile terminal for controlling an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi, Ramot and Noguchi and include the feature of wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first obtained estimation information obtained by the first estimator, as taught by Ma, to ensure the vehicles move smoothly and efficiently.

Regarding claim 14, the combination of Ueda, Tsuyunashi, Ramot and Noguchi fails to explicitly disclose wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator.
However, Ma teaches wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator (At this point, in order to change the hardware setting of the vehicle, the first drive unit 421 is configured to include different constituent elements that change the external frame or the internal frame of the vehicle. For example, the first drive unit 421 may further include a hardware drive unit for adjusting a height of the seat or an angle of the back of the seat – See at least ¶279).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information. Ma teaches a mobile terminal for controlling an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi, Ramot and Noguchi and include the feature of wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and 25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator, as taught by Ma, to ensure the vehicles move smoothly and efficiently.

Regarding claim 15, the combination of Ueda, Tsuyunashi, Ramot and Noguchi fails to explicitly disclose wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and  25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator.
However, Ma teaches wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and  25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator (At this point, in order to change the hardware setting of the vehicle, the first drive unit 421 is configured to include different constituent elements that change the external frame or the internal frame of the vehicle. For example, the first drive unit 421 may further include a hardware drive unit for adjusting a height of the seat or an angle of the back of the seat – See at least ¶279).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information. Ma teaches a mobile terminal for controlling an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi, Ramot and Noguchi and include the feature of wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and  25the at least one processor configured to execute instructions to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator, as taught by Ma, to ensure the vehicles move smoothly and efficiently.

Regarding claim 16, the combination of Ueda, Tsuyunashi, Ramot and Noguchi fails to explicitly disclose wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and  25the vehicle controller further includes a second controller configured to cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator.
However, Ma teaches wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and the at least one processor25the at least one dsc configured to execute instructions cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator (At this point, in order to change the hardware setting of the vehicle, the first drive unit 421 is configured to include different constituent elements that change the external frame or the internal frame of the vehicle. For example, the first drive unit 421 may further include a hardware drive unit for adjusting a height of the seat or an angle of the back of the seat – See at least ¶279).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information. Ma teaches a mobile terminal for controlling an autonomous vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi, Ramot and Noguchi and include the feature of wherein the target vehicle includes a latch mechanism that is able to switch a backrest portion of a seat adjacent to a trunk between a forward foldable state and a forward unfoldable state, and the at least one processor25the at least one dsc configured to execute instructions cause the latch mechanism to bring the backrest portion into the forward foldable state on a 47basis of the first estimation information obtained by the first estimator, as taught by Ma, to ensure the vehicles move smoothly and efficiently.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiko Ueda et al., JP 2017185954 A1, in view of Tsuyunashi, US 20180261092 A1, in view of Ramot et al., US 20200160477 A1, in view of Noguchi et al., US 20200365027 A1, as applied to claim 18 above and further in view of Nave et al., US 10351133B1, hereinafter referred to as Ueda, Tsuyunashi, Ramot, Noguchi and Nave, respectively.
Regarding claim 19, the combination of Ueda, Tsuyunashi, Ramot and Noguchi fails to explicitly disclose wherein the information on merchandise purchased by the user includes an information on monetary amount paid for purchase and an information on a store where the purchase was made.
However, Nave teaches wherein the information on merchandise purchased by the user includes an information on monetary amount paid for purchase and an information on a store where the purchase was made (A graphical user interface may include, for example, an online store interface for viewing and/or purchasing items, and/or a wallet application for managing payment information. In some embodiments, user computer device may include an input device for receiving input from user. User may use input device to, without limitation, select and/or enter one or more items to purchase and/or a purchase request, or to access credential information, and/or payment information – See at least column 19 lines 13-24).
Ueda discloses an automatically driven vehicle having an automatic departure function. Tsuyunashi teaches controlling exiting of a vehicle in a valet parking lot. Ramot teaches vehicle ridesharing for routing ridesharing vehicles. Noguchi teaches a distance between the target vehicle and the another vehicle is less than a predetermined distance based on the obtained second estimation information. Ma teaches a mobile terminal for controlling an autonomous vehicle. Nave teaches information on merchandise purchased by the user
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ueda, Tsuyunashi, Ramot and Noguchi and include the feature of wherein the information on merchandise purchased by the user includes an information on monetary amount paid for purchase and an information on a store where the purchase was made, as taught by Nave, to ensure the vehicles move smoothly and efficiently.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662   

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662